Exhibit 10.01

 

CONCUR TECHNOLOGIES, INC.

 

CAPTURA SOFTWARE, INC.

 

OUTTASK LLC

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT



--------------------------------------------------------------------------------

THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is entered into as of
January 24, 2006 by and among COMERICA BANK (“Bank”), CONCUR TECHNOLOGIES, INC.
(“Concur”), CAPTURA SOFTWARE, INC. (“Captura”), and OUTTASK LLC (“Outtask”)
(each of Concur, Captura, and Outtask are individually referred to herein as a
“Borrower” and collectively, the “Borrowers”).

 

RECITALS

 

A. Bank and Borrowers are parties to that certain Loan and Security Agreement
dated as of September 24, 2003, as amended, including without limitation by that
certain First Amendment to Amended and Restated Loan and Security Agreement
dated as of September 30, 2004 and that certain Second Amendment to Amended and
Restated Loan and Security Agreement dated as of May 31, 2005 (collectively, the
“Original Agreement”).

 

B. Borrowers and Bank wish to amend and restate the terms of the Original
Agreement. This Agreement sets forth the terms on which Bank will advance credit
to Borrowers, and Borrowers will repay the amounts owing to Bank.

 

AGREEMENT

 

The parties agree as follows:

 

  1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. As used in this Agreement, the following terms shall have the
following definitions:

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles, and all other forms of obligations owing to a
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by such Borrower, whether or not earned by performance, and any and all
credit insurance, guaranties, and other security therefor, as well as all
merchandise returned to or reclaimed by a Borrower and Borrower’s Books relating
to any of the foregoing.

 

“Acquisition” means the acquisition of Outtask by Concur.

 

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

 

“Bank Expenses” means all: reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

 

“Borrower’s Books” means all of a Borrower’s books and records including:
ledgers; records concerning a Borrower’s assets or liabilities, the Collateral,
business operations or financial condition; and all computer programs, old tape
files, and the equipment, containing such information.

 

“Borrowing Base” means an amount equal to 80% of Eligible Accounts, as
determined by Bank with reference to the most recent Borrowing Base Certificate
delivered by Borrowers.



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California or the State of Washington are authorized
or required to close.

 

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock (including, without
limitation, the stock of Outtask and Captura), and (ii) with respect to any
Person that is not a corporation, any and all partnership, membership or other
equity interests of such Person.

 

“Capitalized Expenditures” means current period cash expenditures that are
capitalized as fixed assets and amortized over a period of time in accordance
with GAAP, including without limitation all capitalized research and development
expenditures, and equipment, software, tenant improvements, and other fixed
assets purchased during the preceding twelve (12) month period.

 

“Cash” means unrestricted cash and cash equivalents.

 

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of a Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of a Borrower, who did not
have such power before such transaction.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the California Uniform Commercial Code.

 

“Collateral” means the property described on Exhibit A attached hereto and all
Negotiable Collateral and Intellectual Property Collateral to the extent not
described on Exhibit A, except to the extent any such property (i) is
nonassignable by its terms without the consent of the licensor thereof or
another party (but only to the extent such prohibition on transfer is
enforceable under applicable law, including, without limitation, Sections 9406
and 9408 of the Code), (ii) the granting of a security interest therein is
contrary to applicable law, provided that upon the cessation of any such
restriction or prohibition, such property shall automatically become part of the
Collateral, or (iii) constitutes the capital stock of a controlled foreign
corporation (as defined in the IRC), in excess of 65% of the voting power of all
classes of capital stock of such controlled foreign corporations entitled to
vote (provided that “Collateral” shall include 100% of the capital stock of any
foreign corporation that is treated as a disregarded entity under the IRC).

 

“Consolidated Net Income (or Deficit)” means the consolidated net income (or
deficit) of any Person and its Subsidiaries, after deduction of all expenses,
taxes, and other proper charges, determined in accordance with GAAP, after
eliminating therefrom all extraordinary nonrecurring items of income.

 

“Consolidated Total Interest Expense” means with respect to any Person for any
period, the aggregate amount of interest required to be paid or accrued by a
Person and its Subsidiaries during such period on all Indebtedness of such
Person and its Subsidiaries outstanding during all or any part of such period,
all as accounted for under GAAP, whether such interest was or is required to be
reflected as an item of expense or capitalized, including payments consisting of
interest in respect of any capitalized lease or any synthetic lease, and
including commitment fees, agency fees, facility fees, balance deficiency fees
and similar fees or expenses in connection with the borrowing of money.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, capital lease, as determined under GAAP, dividend, letter of
credit or other obligation of another, including, without limitation, any such
obligation directly or indirectly guaranteed, endorsed, co-made or discounted or
sold with recourse by that Person, or in respect of which that Person is
otherwise directly or indirectly liable; (ii) any obligations with respect to
undrawn letters of credit, corporate credit cards or merchant services issued
for the account of that Person; and (iii) all obligations

 

2.



--------------------------------------------------------------------------------

arising under any interest rate, currency or commodity swap agreement, interest
rate cap agreement, interest rate collar agreement, or other agreement or
arrangement designed to protect a Person against fluctuation in interest rates,
currency exchange rates or commodity prices; provided, however, that the term
“Contingent Obligation” shall not include endorsements for collection or deposit
in the ordinary course of business. The amount of any Contingent Obligation
shall be deemed to be an amount equal to the stated or determined amount of the
primary obligation in respect of which such Contingent Obligation is made or, if
not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by such Person in good faith; provided, however,
that such amount shall not in any event exceed the maximum amount of the
obligations under the guarantee or other support arrangement. Notwithstanding
the foregoing, “Contingent Obligation” does not include guaranties of
indebtedness or leases of any Borrower by any other Borrower, guaranties of
indebtedness or leases of any Borrower guarantied by any Subsidiary, or
obligations with respect to letters of credit that serve the same purpose.

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Credit Extension” means each Advance, the Term Loan, or any other extension of
credit by Bank to or for the benefit of a Borrower hereunder.

 

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Borrowers and their Subsidiaries, as at such date.

 

“Daily Balance” means the amount of the Obligations under this Agreement owed at
the end of a given day.

 

“EBITDA” means with respect to any fiscal period an amount equal to the sum of
(a) Consolidated Net Income of Borrowers and its Subsidiaries for such fiscal
period, plus (b) in each case to the extent deducted in the calculation of the
Borrowers’ Consolidated Net Income and without duplication, (i) depreciation and
amortization for such period, plus (ii) income tax expense for such period, plus
(iii) Consolidated Total Interest Expense paid or accrued during such period,
plus (iv) non-cash expense associated with granting stock options, including
expenses recognized under FAS 123R, and minus, to the extent recognized in
computing Consolidated Net Income, and without duplication, all extraordinary
and non-recurring revenue and gains (including income tax benefits) for such
period, all as determined in accordance with GAAP.

 

“Eligible Accounts” means those Accounts that arise in the ordinary course of a
Borrower’s business that comply with all of such Borrower’s representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment after consultation with Borrower and upon at least thirty
(30) days’ prior notification thereof to Borrowers (unless an Event of Default
has occurred and is continuing, in which case standards of eligibility may be
fixed and revised by Bank without notice to Borrowers) in accordance with the
provisions hereof. Unless otherwise agreed to by Bank, Eligible Accounts shall
not include the following:

 

(a) The portion of any Accounts that the account debtor has failed to pay within
ninety (90) days of invoice date;

 

(b) Any Accounts of an account debtor with respect to which the account debtor
has failed to pay at least twenty-five percent (25%) of such Account within
ninety (90) days of invoice date;

 

(c) Accounts with respect to which the account debtor is an officer, employee,
or agent of Borrower;

 

3.



--------------------------------------------------------------------------------

(d) Accounts that have not yet been billed to the account debtor or that relate
to deposits (such as good faith deposits) or other property of the account
debtor held by Borrower for the performance of services or delivery of goods
which Borrower has not yet performed or delivered;

 

(e) Accounts with respect to which goods are placed on consignment, guaranteed
sale, sale or return, sale on approval, bill and hold, or other terms by reason
of which the payment by the account debtor may be conditional;

 

(f) Accounts with respect to which the account debtor is an Affiliate of
Borrower, except for Eligible Foreign Accounts;

 

(g) Accounts with respect to which the account debtor does not have its
principal place of business in the United States, except for Eligible Foreign
Accounts;

 

(h) Accounts with respect to which the account debtor is the United States or
any department, agency, or instrumentality of the United States;

 

(i) Accounts with respect to which Borrower is liable to the account debtor for
goods sold or services rendered by the account debtor to Borrower or for
deposits or other property of the account debtor held by Borrower, but only to
the extent of any amounts owing to the account debtor against amounts owed to
Borrower that are subject to the legal right of setoff;

 

(j) Any Accounts of an account debtor, including Subsidiaries and Affiliates,
whose total obligations to Borrower exceed twenty-five percent (25%) of all
Accounts, but only the portion that exceeds the aforementioned percentage,
except as approved in writing by Bank;

 

(k) Accounts with respect to which the account debtor disputes liability or
makes any claim, all under the terms of sale to such account debtor or other
documentation relating to the Accounts, with respect thereto as to which Bank
believes, in its sole discretion, that there may be a basis for dispute (but
only to the extent of the amount subject to such dispute or claim), or is
subject to any Insolvency Proceeding, or becomes insolvent, or goes out of
business; and

 

(l) Accounts the collection of which Bank reasonably determines to be doubtful.

 

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by one or more letters of credit or insurance in an
amount and of a tenor, and issued by a financial institution, acceptable to
Bank, (ii) that Bank approves on a case-by-case basis, or (iii) are generated by
an account debtor with its principal place of business in Canada, provided that
the Bank has perfected its security interest in the appropriate Canadian
province.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, vehicles, tools, parts and attachments in which a
Borrower has any ownership interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all

 

4.



--------------------------------------------------------------------------------

capital lease obligations and (d) all Contingent Obligations. For the avoidance
of doubt, “Indebtedness” does not include operating leases.

 

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property Collateral” means all of a Borrower’s right, title, and
interest in and to the following:

 

(a) Copyrights, Trademarks and Patents;

 

(b) Any and all trade secrets, and any and all intellectual property rights in
computer software and computer software products now or hereafter existing,
created, acquired or held;

 

(c) Any and all design rights which may be available to a Borrower now or
hereafter existing, created, acquired or held;

 

(d) Any and all claims for damages by way of past, present and future
infringement of any of the rights included above, with the right, but not the
obligation, to sue for and collect such damages for said use or infringement of
the intellectual property rights identified above;

 

(e) All licenses or other rights to use any of the Copyrights, Patents or
Trademarks, and all license fees and royalties arising from such use to the
extent permitted by such license or rights;

 

(f) All amendments, renewals and extensions of any of the Copyrights, Trademarks
or Patents; and

 

(g) All proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

 

“Inventory” means all present and future inventory in which a Borrower has any
interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of a Borrower, including such inventory as
is temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and Borrower’s Books relating to any of
the foregoing.

 

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Loan Documents” means, collectively, this Agreement, the LIBOR Addendum, any
note or notes executed by a Borrower, and any other agreement entered into
between a Borrower and Bank in connection with this Agreement, all as amended or
extended from time to time.

 

5.



--------------------------------------------------------------------------------

“LIBOR Addendum” means the LIBOR Addendum to Loan and Security Agreement entered
into in connection with this Agreement.

 

“Material Adverse Effect” means a material adverse effect on (i) the business
operations or condition (financial or otherwise) of Borrowers and their
Subsidiaries taken as a whole or (ii) the prospect of repayment of all or any
portion of the Obligations or (iii) the value or priority of Bank’s security
interests in the Collateral.

 

“Merger Agreement” means that certain Agreement and Plan of Reorganization dated
as of January 23, 2006 to which Concur Technologies, Inc. and Outtask, Inc. are
parties.

 

“Negotiable Collateral” means all of a Borrower’s present and future letters of
credit of which it is a beneficiary, notes, drafts, instruments, securities,
documents of title, and chattel paper, and Borrower’s Books relating to any of
the foregoing.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by a Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrowers to others that Bank may have obtained by assignment or otherwise.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Periodic Payments” means all installments or similar recurring payments that a
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between a Borrower and Bank.

 

“Permitted Indebtedness” means:

 

(a) Indebtedness of a Borrower in favor of Bank arising under this Agreement or
any other Loan Document;

 

(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;

 

(c) Indebtedness consisting of trade debt incurred in the ordinary course of
business;

 

(d) Subordinated Debt;

 

(e) Contingent indebtedness regarding letters of credit issued by Bank on a
Borrower’s behalf to serve as lease deposits; and

 

(f) Indebtedness incurred with respect to leases entered into by Borrowers in
the ordinary course of Borrowers’ businesses provided that such Indebtedness
shall not exceed Two Hundred Thousand Dollars ($200,000) in the aggregate at any
given time.

 

“Permitted Investment” means:

 

(a) Investments permitted under the investment policy of a Borrower, as approved
from time to time by such Borrower’s Board of Directors;

 

(b) Investments in Subsidiaries, provided that Investments in foreign
Subsidiaries shall not exceed $1,000,000 in the aggregate in any fiscal year;

 

6.



--------------------------------------------------------------------------------

(c) Investments and funds held by a Borrower in any disbursement account at
Huntington Bank or its successors or assigns; and

 

(d) Investments in which the sole consideration given is Borrower’s equity
securities (provided that the transaction is not prohibited by Section 7.3).

 

“Permitted Liens” means the following:

 

(a) Any Liens existing on the Closing Date and disclosed in the Schedule or
arising under this Agreement or the other Loan Documents and any other Liens in
favor of Bank;

 

(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings, provided the same have no priority over any of Bank’s security
interests, except as set forth under applicable law;

 

(c) Liens (i) upon or in any equipment which was not financed by Bank acquired
or held by a Borrower or any of its Subsidiaries to secure the purchase price of
such equipment or indebtedness incurred solely for the purpose of financing the
acquisition of such equipment, or (ii) existing on such equipment at the time of
its acquisition, provided that the Lien is confined solely to the property so
acquired and improvements thereon, and the proceeds of such equipment;

 

(d) Deposits with landlords to serve as security for lease obligations in an
aggregate amount not to exceed $600,000 at any time;

 

(e) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(d) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer and the Controller of a Borrower.

 

“Revolving Facility” means the facility under which Borrowers may request Bank
to issue Advances, as specified in Section 2.1(a) hereof.

 

“Revolving Line” means a Credit Extension of up to $8,000,000.

 

“Revolving Maturity Date” means January 23, 2007.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“Senior Debt to EBITDA Ratio” means the ratio of (i) Indebtedness owing to Bank
(including without limitation any Contingent Obligations) as of the date of
measurement to (ii) EBITDA for the twelve (12) month period immediately
preceding the date of measurement.

 

“Shares” means (i) sixty five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by a
Borrower in any Subsidiary of such Borrower

 

7.



--------------------------------------------------------------------------------

which is not an entity organized under the laws of the United States or any
territory thereof (provided that “Collateral” shall include 100% of the capital
stock of any foreign corporation that is treated as a disregarded entity under
the IRC), provided that “Shares” shall not in any event include Borrower’s
equity interest in Concur Technologies (UK) Limited, Concur Technologies
(Australia) Pty Ltd, Concur Technologies Pty Ltd, and Captura Software
International, Ltd.; and (ii) one hundred percent (100%) of the issued and
outstanding capital stock, membership units or other securities owned or held of
record by a Borrower in any Subsidiary of such Borrower which is an entity
organized under the laws of the United States or any territory thereof.

 

“Subordinated Debt” means any debt incurred by a Borrower that is subordinated
to the debt owing by such Borrower to Bank on terms acceptable to Bank
(and identified as being such by such Borrower and Bank).

 

“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by a Borrower, either directly
or through an Affiliate.

 

“Term Loan” has the meaning assigned to it in Section 2.1(b).

 

“Term Maturity Date” means December 31, 2010.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of a Borrower connected
with and symbolized by such trademarks.

 

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP and all calculations made hereunder shall
be made in accordance with GAAP. When used herein, the terms “financial
statements” shall include the notes and schedules thereto.

 

  2. LOAN AND TERMS OF PAYMENT.

 

2.1 Credit Extensions. Borrowers promise to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrowers, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

 

(a) Advances Under Revolving Line.

 

(i) Amount. Subject to and upon the terms and conditions of this Agreement
(1) Borrowers may request Advances in an aggregate outstanding amount not to
exceed at any time the lesser of (A) the Revolving Line or (B) the Borrowing
Base, and (2) amounts borrowed pursuant to this Section 2.1(a) may be repaid and
reborrowed at any time prior to the Revolving Maturity Date, at which time all
Advances under this Section 2.1(a) shall be immediately due and payable.
Borrowers may prepay any Advances without penalty or premium.

 

(ii) Form of Request. Whenever Borrowers desire an Advance, a Borrower will
notify Bank by facsimile transmission or telephone no later than 3:00 p.m.
Pacific time (1:00 p.m. Pacific time for wire transfers), on the Business Day
that the Advance is to be made. Each such notification shall be promptly
confirmed by a Payment/Advance Form in substantially the form of Exhibit B. Bank
is authorized to make Advances under this Agreement, based upon instructions
received from a Responsible Officer or a designee of a Responsible Officer, or
without instructions if in Bank’s discretion such Advances are necessary to meet
Obligations which have become due and remain unpaid. Bank shall be entitled to
rely on any telephonic notice given by a person who Bank reasonably believes to
be a Responsible Officer or a designee thereof, and Borrowers shall indemnify
and hold Bank harmless for any damages or loss suffered by Bank as a result of
such reliance. Bank will credit the amount of Advances made under this
Section 2.1(a) to a Borrower’s deposit account.

 

8.



--------------------------------------------------------------------------------

(b) Term Loan.

 

(i) Subject to and upon the terms and conditions of this Agreement, Bank agrees
to make a term loan to Borrowers (the “Term Loan”) in an amount not to exceed
$14,000,000. Borrowers may request the Term Loan on or within ten (10) Business
Days of the Closing Date. The Term Loan shall be used only to finance the
Acquisition and related expenses.

 

(ii) Interest shall accrue from the date of the Term Loan at the rate specified
in Section 2.3, and shall be payable on the last day of each quarter. Borrowers
shall repay the Term Loan on each date set forth below in the aggregate
principal amount set forth opposite such date:

 

Date

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

March 31, 2006

   $ 595,000

June 30, 2006

   $ 595,000

September 30, 2006

   $ 595,000

December 31, 2006

   $ 595,000

March 31, 2007

   $ 700,000

June 30, 2007

   $ 700,000

September 30, 2007

   $ 700,000

December 31, 2007

   $ 700,000

March 31, 2008

   $ 700,000

June 30, 2008

   $ 700,000

September 30, 2008

   $ 700,000

December 31, 2008

   $ 700,000

March 31, 2009

   $ 735,000

June 30, 2009

   $ 735,000

September 30, 2009

   $ 735,000

December 31, 2009

   $ 735,000

March 31, 2010

   $ 770,000

June 30, 2010

   $ 770,000

September 30, 2010

   $ 770,000

December 31, 2010

   $ 770,000

 

On the Term Maturity Date, all amounts, including without limitation all amounts
constituting principal and interest, owing in connection with the Term Loan
shall be immediately due and payable. The Term Loan or any portion thereof, once
repaid, may not be reborrowed. Borrowers may prepay the Term Loan without
penalty or premium.

 

(iii) When Borrowers desire to obtain the Term Loan, a Borrower shall notify
Bank (which notice shall be irrevocable) by facsimile transmission to be
received no later than 3:00 p.m. Pacific time on the Business Day before the day
on which the Term Loan is to be made. Such notice shall be substantially in the
form of Exhibit B. The notice shall be signed by a Responsible Officer or its
designee.

 

2.2 Overadvances. If the aggregate amount of the outstanding Advances exceeds
the lesser of the Revolving Line or the Borrowing Base at any time, Borrowers
shall immediately (i) pay to Bank, in cash, the amount of such excess or
(ii) cash secure such excess amount to the satisfaction of Bank.

 

2.3 Interest Rates, Payments and Calculations.

 

(a) Interest Rates. Except as set forth in Section 2.3(b), the Advances and the
Term Loan shall bear interest, on the outstanding daily balance thereof, at a
variable rate as set forth in the LIBOR Addendum. In the event of any conflict
between the terms and conditions of this Agreement and those set forth in the
LIBOR Addendum, the terms and conditions of the LIBOR Addendum shall govern.

 

9.



--------------------------------------------------------------------------------

(b) Late Fee: Default Interest Rate. If any payment is not made within ten
(10) days after the date such payment is due, Borrowers shall pay Bank a late
fee equal to the lesser of (i) five percent (5%) of the amount of such unpaid
amount or (ii) the maximum amount permitted to be charged under applicable law.
All Obligations under this Agreement shall bear interest, from and after the
occurrence and during the continuance of an Event of Default, at a rate equal to
five (5) percentage points above the interest rate applicable immediately prior
to the occurrence of the Event of Default.

 

(c) Payments. Interest under the Revolving Line shall be due and payable in
accordance with the LIBOR Addendum. Bank shall, at its option and in accordance
with Borrowers’ request unless otherwise not in accordance with the Agreement,
charge such interest, all Bank Expenses, and all Periodic Payments against any
of a Borrower’s deposit accounts or against the Revolving Line, in which case
those amounts shall thereafter accrue interest at the rate then applicable
hereunder. Any interest not paid when due shall be compounded by becoming a part
of the Obligations, and such interest shall thereafter accrue interest at the
rate then applicable hereunder. All payments shall be free and clear of any
taxes, withholdings, duties, impositions or other charges, to the end that Bank
will receive the entire amount of any Obligations payable hereunder, regardless
of source of payment.

 

(d) Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a three hundred sixty (360) day year
for the actual number of days elapsed.

 

2.4 Crediting Payments. Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrowers specify. After the occurrence and
during the continuance of an Event of Default, the receipt by Bank of any wire
transfer of funds, check, or other item of payment shall be immediately applied
to conditionally reduce Obligations hereunder, but shall not be considered a
payment on account unless such payment is of immediately available federal funds
or unless and until such check or other item of payment is honored when
presented for payment. Notwithstanding anything to the contrary contained
herein, any wire transfer or payment received by Bank after 12:00 noon Pacific
time shall be deemed to have been received by Bank as of the opening of business
on the immediately following Business Day. Whenever any payment to Bank under
the Loan Documents would otherwise be due (except by reason of acceleration) on
a date that is not a Business Day, such payment shall instead be due on the next
Business Day, and additional fees or interest, as the case may be, shall accrue
and be payable for the period of such extension.

 

2.5 Fees. Borrowers shall pay to Bank the following:

 

(a) Facility Fee. On the Closing Date, a fee equal to $110,000, which shall be
nonrefundable; and

 

(b) Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date, including reasonable attorneys’ fees and expenses (not to exceed
$25,000) and, after the Closing Date, all Bank Expenses, including reasonable
attorneys’ fees and expenses, as and when they incurred by Bank.

 

2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 12.8, shall continue in full force and effect for so long as any
Obligations remain outstanding under this Agreement or Bank has any obligation
to make Credit Extensions under this Agreement. Notwithstanding the foregoing,
Bank shall have the right to terminate its obligation to make Credit Extensions
under this Agreement immediately and without notice upon the occurrence and
during the continuance of an Event of Default. Notwithstanding termination,
Bank’s Lien on the Collateral shall remain in effect for so long as any
Obligations are outstanding under this Agreement.

 

  3. CONDITIONS OF LOANS.

 

3.1 Conditions Precedent to Initial Credit Extension. The obligation of Bank to
make the

 

10.



--------------------------------------------------------------------------------

initial Credit Extension is subject to the condition precedent that Bank shall
have received, in form and substance satisfactory to Bank as outlined below, the
following:

 

(a) this Agreement;

 

(b) the LIBOR Addendum;

 

(c) an Intellectual Property Security Agreement from Outtask;

 

(d) a certificate of a Secretary of each Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

 

(e) three UCC financing statements;

 

(f) a legal opinion from Borrowers’ external legal counsel;

 

(g) an agreement to provide insurance;

 

(h) payment of the fees and Bank Expenses then due specified in Section 2.5
hereof;

 

(i) the most recent Form 10-K or 10-Q filed with the Securities and Exchange
Commission (the “SEC”) or income statement for the most recent month ended if no
such filing has been made;

 

(j) securities account control agreements, as applicable;

 

(k) a Borrowing Base Certificate in the form of Exhibit C hereto, along with
aged listings of accounts receivable and accounts payable, prepared as of
November 30, 2005;

 

(l) a pro forma unaudited consolidated opening balance sheet, giving effect to
the Acquisition and a Closing Compliance Certificate in the form of Exhibit E
attached hereto prepared as of the Closing Date evidencing (i) that Borrowers’
EBITDA for the 12 months immediately preceding the Closing Date is greater than
$10,300,000, (ii) that Borrowers will have a Senior Debt to EBITDA Ratio of no
more than 2.00 to 1.00 on the Closing Date after Bank funds the Credit
Extensions requested by Borrower on the Closing Date, and (iii) that Borrowers
have a balance of Cash of not less than $7,000,000;

 

(m) projected financial information acceptable to Bank; and

 

(n) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

 

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is further
subject to the following conditions:

 

(a) timely receipt by Bank of the Payment/Advance Form as provided in
Section 2.1; and

 

(b) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Payment/Advance
Form and on the effective date of each Credit Extension as though made at and as
of each such date, and no Event of Default shall have occurred and be
continuing, or would exist after giving effect to such Credit Extension
(provided, however, that those representations and warranties expressly
referring to another date shall be true, correct and complete in all material
respects as of such date). The making of each Credit Extension shall be deemed
to be a representation and warranty by each Borrower on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2,
except in the event of a Credit Extension made by Bank without instructions by
Borrowers under Section 2.1(a)(ii) above.

 

11.



--------------------------------------------------------------------------------

  4. CREATION OF SECURITY INTEREST.

 

4.1 Grant of Security Interest. Each Borrower grants and pledges to Bank a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and to secure prompt performance by Borrowers of each of
their covenants and duties under the Loan Documents. Except as set forth in the
Schedule, such security interest constitutes a valid, first priority security
interest in the presently existing Collateral, and will constitute a valid,
first priority security interest in later-acquired Collateral. Notwithstanding
any termination, Bank’s Lien on the Collateral shall remain in effect for so
long as any Obligations are outstanding.

 

4.2 Perfection of Security Interest. Each Borrower authorizes Bank to file at
any time financing statements, continuation statements, and amendments thereto
that (i) either specifically describe the Collateral or describe the Collateral
as all assets of such Borrower of the kind pledged hereunder, and (ii) contain
any other information required by the Code for the sufficiency of filing office
acceptance of any financing statement, continuation statement, or amendment,
including whether such Borrower is an organization, the type of organization and
any organizational identification number issued to Such Borrower, if applicable.
Any such financing statements may be signed by Bank on behalf of a Borrower, as
provided in the Code, and may be filed at any time in any jurisdiction whether
or not Revised Article 9 of the Code is then in effect in that jurisdiction.
Borrowers shall from time to time endorse and deliver to Bank, at the request of
Bank, all Negotiable Collateral and other documents that Bank may reasonably
request, in form satisfactory to Bank, to perfect and continue perfected Bank’s
security interests in the Collateral and in order to fully consummate all of the
transactions contemplated under the Loan Documents. Borrowers shall have
possession of the Collateral, except where expressly otherwise provided in this
Agreement or where Bank chooses to perfect its security interest by possession
in addition to the filing of a financing statement. Where Collateral is in
possession of a third party bailee, Borrowers shall take such steps as Bank
reasonably requests for Bank to (i) obtain an acknowledgment, in form and
substance satisfactory to Bank, of the bailee that the bailee holds such
Collateral for the benefit of Bank, and (ii) obtain “control” of any Collateral
consisting of investment property, deposit accounts, letter-of-credit rights or
electronic chattel paper (as such items and the term “control” are defined in
Revised Article 9 of the Code) by causing the securities intermediary or
depositary institution or issuing bank to execute a control agreement in form
and substance satisfactory to Bank. No Borrower will create any chattel paper
without placing a legend on the chattel paper acceptable to Bank indicating that
Bank has a security interest in the chattel paper. Borrowers from time to time
may deposit with Bank specific cash collateral to secure specific Obligations;
each Borrower authorizes Bank to hold such specific balances in pledge and to
decline to honor any drafts thereon or any request by a Borrower or any other
Person to pay or otherwise transfer any part of such balances for so long as the
specific Obligations are outstanding.

 

4.3 Right to Inspect. Bank (through any of its officers, employees, or agents)
shall have the right, upon reasonable prior notice, from time to time during
Borrowers’ usual business hours to inspect Borrowers’ Books and to make copies
thereof and to check, test, and appraise the Collateral in order to verify
Borrowers’ financial condition or the amount, condition of, or any other matter
relating to, the Collateral.

 

4.4 Pledge of Collateral. Each Borrower hereby pledges, assigns and grants to
Bank a security interest in all the Shares held or owned of record by such
Borrower, together with all proceeds and substitutions thereof, all cash, stock
and other moneys and property paid thereon, all rights to subscribe for
securities declared or granted in connection therewith, and all other cash and
noncash proceeds of the foregoing, as security for the performance of the
Obligations. On the Closing Date, the certificate or certificates for the Shares
will be delivered to Bank, accompanied by an instrument of assignment duly
executed in blank by the respective Borrower. To the extent required by the
terms and conditions governing the Shares, such Borrower shall cause the books
of each entity whose Shares are part of the Collateral and any transfer agent to
reflect the pledge of the Shares. Upon the occurrence of an Event of Default
hereunder, Bank may effect the transfer of any securities included in the
Collateral (including but not limited to the Shares) into the name of Bank and
cause new certificates representing such securities to be issued in the name of
Bank or its transferee. Each Borrower will execute and deliver such documents,
and take or cause to be taken such actions, as Bank may reasonably request to
perfect or continue the perfection of Bank’s security interest in the Shares.
Unless an Event of Default shall have occurred and be continuing, the respective
Borrower shall be entitled to exercise any voting rights with respect to the
relevant Shares and to give consents, waivers and ratifications in respect
thereof, provided that no vote shall be cast or consent, waiver or ratification
given or action taken which would be inconsistent with any of the terms of this
Agreement or

 

12.



--------------------------------------------------------------------------------

which would constitute or create any violation of any of such terms. All such
rights to vote and give consents, waivers and ratifications shall terminate upon
the occurrence and continuance of an Event of Default.

 

  5. REPRESENTATIONS AND WARRANTIES.

 

Each Borrower represents and warrants as follows:

 

5.1 Due Organization and Qualification. Borrower and each Subsidiary is a
company duly existing under the laws of its state of formation and qualified and
licensed to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified.

 

5.2 Due Authorization: No Conflict. The execution, delivery, and performance of
the Loan Documents are within Borrower’s powers, have been duly authorized, and
are not in conflict with nor constitute a breach of any provision contained in
Borrower’s charter documents, nor will they constitute an event of default under
any material agreement to which Borrower is a party or by which Borrower is
bound. Borrower is not in default under any material agreement to which it is a
party or by which it is bound.

 

5.3 No Prior Encumbrances. Borrower has good and marketable title to its
property, free and clear of Liens, except for Permitted Liens.

 

5.4 Bona Fide Eligible Accounts. The Eligible Accounts are bona fide existing
obligations, The property and services giving rise to such Eligible Accounts has
been delivered or rendered, or contracted for delivery or rendering, to the
account debtor or to the account debtor’s agent for immediate and unconditional
acceptance by the account debtor. Borrower has not received notice of actual or
imminent insolvency Proceeding of any account debtor that is included in any
Borrowing Base Certificate as an Eligible Account.

 

5.5 Merchantable Inventory. All Inventory is in all material respects of good
and marketable quality, free from all material defects, except for Inventory for
which adequate reserves have been made.

 

5.6 Intellectual Property Collateral. Borrower is the licensee or sole owner of
the Intellectual Property Collateral, except for non-exclusive licenses granted
by Borrower to its distribution channel partners and customers in the ordinary
course of business. To the knowledge of the Responsible Officers of each
Borrower, each of the Patents owned by such Borrower is valid and enforceable,
and no part of the Intellectual Property Collateral has been judged invalid or
unenforceable, in whole or in part, and no claim has been made that any part of
such Intellectual Property Collateral violates the rights of any third party.
Except as noted on the Schedule, Borrower is not a party to, nor is bound by,
any material license or other agreement with respect to which Borrower is the
licensee that prohibits or otherwise restricts Borrower from granting a security
interest in Borrower’s interest in such license or agreement or any other
property. Borrower shall provide written notice to Bank within thirty (30) days
of entering or becoming bound by any such license or agreement which is
reasonably likely to have a material impact on Borrower’s business or financial
condition (other than over-the-counter software that is commercially available
to the public). Borrower shall take commercially reasonable steps as Bank
requests to attempt to obtain the consent of, or waiver by, any person whose
consent or waiver is necessary for all such licenses or contract rights to be
deemed “Collateral” and for Bank to have a security interest in it that might
otherwise be restricted or prohibited by law or by the terms of any such license
or agreement (such consent or authorization may include a licensor’s agreement
to a contingent assignment of the license to Bank if Bank determines that is
necessary in its good faith judgment), whether now existing or entered into in
the future.

 

5.7 Name: Location of Chief Executive Office. Except as disclosed in the
Schedule, Borrower has not done business under any name other than that
specified on the signature page hereof. The chief executive office of Borrower
is located at the address indicated in Section 10 hereof. Except for Inventory
and Equipment located outside the United States or as disclosed in the Schedule,
all Borrower’s Inventory and Equipment is located only at the location set forth
in Section 10 hereof and Borrower has paid for and owns all Equipment financed
by Bank hereunder.

 

13.



--------------------------------------------------------------------------------

5.8 Litigation. Except as set forth in the Schedule, there are no actions or
proceedings pending by or against Borrower before any court or administrative
agency in which an adverse decision would reasonably be expected to have a
Material Adverse Effect, or a material adverse effect on Borrower’s interest or
Bank’s security interest in the Collateral.

 

5.9 No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrower and any Subsidiary that
Bank has received from Borrower fairly present in all material respects
Borrower’s financial condition as of the date thereof and Borrower’s
consolidated and consolidating results of operations for the period then ended.
There has not been a material adverse change in the consolidated or the
consolidating financial condition of Borrower since the date of the most recent
of such financial statements submitted to Bank.

 

5.10 Solvency; Payment of Debts. Borrower is solvent and able to pay its debts
(including trade debts) as they mature.

 

5.11 Regulatory Compliance. Borrower and each U.S. domestic Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA. No event has occurred resulting from Borrower’s failure
to comply with ERISA that is reasonably likely to result in Borrower’s incurring
any liability that would reasonably be expected to have a Material Adverse
Effect. Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940.
Borrower is not engaged principally, or as one of the important activities, in
the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulations T and U of the Board of
Governors of the Federal Reserve System). Borrower has complied in all material
respects with all the provisions of the Federal Fair Labor Standards Act.
Borrower is in compliance with all environmental laws, regulations and
ordinances except where the failure to comply is not reasonably likely to have a
Material Adverse Effect. Borrower has not violated any statutes, laws,
ordinances or rules applicable to it, the violation of which would reasonably be
expected to have a Material Adverse Effect.

 

5.12 Environmental Condition. Except as disclosed in the Schedule, none of
Borrower’s or any Subsidiary’s properties or assets has ever been used by
Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous
owners or operators, in the disposal of, or to produce, store, handle, treat,
release, or transport, any hazardous waste or hazardous substance other than in
accordance with applicable law; to the best of Borrower’s knowledge, none of
Borrower’s properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a hazardous waste or
hazardous substance disposal site, or a candidate for closure pursuant to any
environmental protection statute; no lien arising under any environmental
protection statute has attached to any revenues or to any real or personal
property owned by Borrower or any Subsidiary; and neither Borrower nor any
Subsidiary has received a summons, citation, notice, or directive from the
Environmental Protection Agency or any other federal, state or other
governmental agency concerning any action or omission by Borrower or any
Subsidiary resulting in the releasing, or otherwise disposing of hazardous waste
or hazardous substances into the environment.

 

5.13 Taxes. Borrower and each U.S. domestic Subsidiary have filed or caused to
be filed all tax returns required to be filed, and have paid, or have made
adequate provision for the payment of, all taxes reflected therein, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect.

 

5.14 Subsidiaries. Except as disclosed in the Schedule and except for Permitted
Investments, Borrower does not own any stock, partnership interest or other
equity securities of any Person.

 

5.15 Government Consents. Borrower and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of Borrower’s business as currently conducted, where
the failure to do so would reasonably be expected to have a Material Adverse
Effect.

 

5.16 Accounts. Except for Permitted Investments as disclosed in the Schedule,
none of Borrower’s nor any U.S. domestic Subsidiary’s property is maintained or
invested with a Person other than Bank,

 

14.



--------------------------------------------------------------------------------

except for cash and investments held by foreign Subsidiaries and assets in the
custody of third-parties such as co-location providers held in the ordinary
course of business, subject to Section 6.11 below.

 

5.17 Shares. Each Borrower has full power and authority to create a first lien
on the respective Shares and no disability or contractual obligation exists that
would prohibit such Borrower from pledging the Shares pursuant to this
Agreement. To each Borrower’s knowledge, there are no subscriptions, warrants,
rights of first refusal or other restrictions on transfer relative to, or
options exercisable with respect to the Shares. The Shares have been and will be
duly authorized and validly issued, and are fully paid and non-assessable. To
each Borrower’s knowledge, the Shares are not the subject of any present or
threatened suit, action, arbitration, administrative or other proceeding with
respect to their validity or ownership, and no Borrower knows of any reasonable
grounds for the institution of any such proceedings.

 

5.18 Full Disclosure. No representation, warranty or other statement made by
Borrower in any certificate or written statement furnished to Bank contains any
untrue statement of a material fact or omits to state a material fact necessary
in order to make the statements contained in such certificates or statements not
misleading.

 

  6. AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until payment in full of all
outstanding Obligations, and for so long as Bank may have any commitment to make
a Credit Extension hereunder, each Borrower shall do all of the following:

 

6.1 Good Standing and Government Compliance. Borrower shall maintain its and
each of its Subsidiaries’ existence and good standing in the Borrower State,
shall maintain qualification and good standing in each other jurisdiction in
which the failure to so qualify would reasonably be expected to have a Material
Adverse Effect, and shall furnish to Bank the organizational identification
number issued to Borrower by the authorities of the state in which Borrower is
organized, if applicable. Borrower shall meet, and shall cause each Subsidiary
to meet, the minimum funding requirements of ERISA with respect to any employee
benefit plans subject to ERISA. Borrower shall comply in all material respects
with all applicable Environmental Laws, and maintain all material permits,
licenses and approvals required thereunder where the failure to do so would
reasonably be expected to have a Material Adverse Effect. Borrower shall comply,
and shall cause each Subsidiary to comply, with all statutes, laws, ordinances
and government rules and regulations to which it is subject, and shall maintain,
and shall cause each of its Subsidiaries to maintain, in force all licenses,
approvals and agreements, the loss of which or failure to comply with which
would reasonably be expected to have a Material Adverse Effect.

 

6.2 Financial Statements, Reports, Certificates. Borrowers shall deliver the
following to Bank: (i) as soon as available, but in any event within thirty
(30) days after the end of each quarter, a company prepared consolidating and
consolidated income and cash flow statements covering Borrower’s consolidated
operations during such period, prepared in accordance with GAAP, consistently
applied, in a form acceptable to Bank and certified by a Responsible Officer
(except that, when Borrowers’ Senior Debt to EBITDA Ratio is in excess of 1.50
to 1.00, Borrower shall deliver such consolidating and consolidated income
statements within thirty (30) days after the last day of each month); (ii) as
soon as available, but in any event within one hundred twenty (120) days after
the end of Borrower’s fiscal year, audited consolidated financial statements of
Borrower prepared in accordance with GAAP, consistently applied, together with
an unqualified opinion on such financial statements of an independent certified
public accounting firm able to practice before the SEC; (iii) copies of all
reports on Forms l0-K and 10-Q filed with the SEC (within five (5) days of SEC
standard filing date); (iv) promptly after receipt by a Responsible Officer of
notice thereof, a report of any legal actions pending or threatened against
Borrower or any Subsidiary that could result in damages or costs to Borrower or
any Subsidiary of Two Hundred Fifty Thousand Dollars ($250,000) or more;
(v) within 90 days of the end of each fiscal year of Borrower, an annual budget
for the next fiscal year, approved by Borrower’s Board of Directors; (vi) such
other budgets, sales projections, operating plans or other financial information
as Bank may reasonably request from time to time generally prepared by Borrower
in the ordinary course of business; and (vii) if Borrower files any applications
for, or obtains registration for, any material Patents, Copyrights or Trademarks
during a given fiscal quarter, then Borrower shall, within thirty (30) days of
the last day of such fiscal quarter, deliver to Bank a report signed by
Borrower, in form

 

15.



--------------------------------------------------------------------------------

reasonably acceptable to Bank, listing any such applications or registrations
that Borrower has made or filed during such fiscal quarter.

 

(a) Within 30 days after the last day of each month, Borrower shall deliver to
Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit C hereto, together with aged listings by
invoice date of accounts receivable and accounts payable.

 

(b) Borrower shall deliver to Bank with the financial statements required under
Section 6.3(i) and with each Form 10-Q delivered to Bank, a Compliance
Certificate signed by a Responsible Officer in substantially the form of
Exhibit D hereto.

 

(c) Bank shall have a right from time to time hereafter, but no more than two
(2) times in a fiscal year if no Event of Default has occurred which is
continuing, to audit Borrower’s Accounts and appraise Collateral at Borrower’s
expense, with results reasonably satisfactory to Bank.

 

(d) Borrower may deliver to Bank on an electronic basis any certificates,
reports or information required pursuant to this Section 6.3, and Bank shall be
entitled to rely on the information contained in the electronic files, provided
that Bank in good faith believes that the files were delivered by a Responsible
Officer. If Borrower delivers this information electronically, it shall also
deliver to Bank by U.S. Mail, reputable overnight courier service, hand
delivery, facsimile or .pdf file within 5 Business Days of submission of the
unsigned electronic copy the certification of monthly financial statements, the
intellectual property report, the Borrowing Base Certificate and the Compliance
Certificate in the form of Exhibit D hereto, each bearing the physical signature
of the Responsible Officer.

 

6.3 Inventory: Returns. Borrower shall keep all Inventory, if any, in good and
marketable condition, free from all material defects except for Inventory, if
any, for which adequate reserves have been made. Returns and allowances, if any,
as between Borrower and its account debtors shall be on the same basis and in
accordance with the usual customary practices of Borrower, as they exist at the
time of the execution and delivery of this Agreement. Borrower shall promptly
notify Bank of all returns and recoveries, it’ any, and of all disputes and
claims, if any, where the return, recovery, dispute or claim involves more than
Fifty Thousand Dollars ($50,000).

 

6.4 Taxes. Borrower shall make, and shall cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, and will execute and
deliver to Bank, on demand, appropriate certificates attesting to the payment or
deposit thereof; and Borrower will make, and will cause each Subsidiary to make,
timely payment or deposit of all material tax payments and withholding taxes
required of it by applicable laws and will, upon request, furnish Bank with
proof satisfactory to Bank indicating that Borrower or a Subsidiary has made
such payments or deposits; provided that Borrower or a Subsidiary need not make
any payment if the amount or validity of such payment is contested in good faith
by appropriate proceedings and is reserved against (to the extent required by
GAAP) by Borrower.

 

6.5 Insurance.

 

(a) Borrower, at its expense, shall keep the Collateral insured against loss or
damage by fire, theft, explosion, sprinklers, and all other hazards and risks,
and in such amounts, all as ordinarily insured against by other owners in
similar businesses conducted in the locations where Borrower’s business is
conducted on the date hereof. Borrower shall also maintain insurance relating to
Borrower’s business, ownership and use of the Collateral in amounts and of a
type that are customary to businesses similar to Borrower’s.

 

(b) All such policies of insurance shall be in such form, with such companies,
and in such amounts as is customary to businesses similar to that of Borrower.
All such policies of property insurance shall contain a lender’s loss payable
endorsement, in a form reasonably satisfactory to Bank, showing Bank as an
additional loss payee thereof, and all liability insurance policies shall show
the Bank as an additional insured and shall specify that the insurer must give
at least thirty (30) days notice to Bank before canceling its policy for any
reason except non-payment of premium for which notice will be given within ten
(10) days. Upon Bank’s request, Borrower shall deliver to Bank certified copies
of such policies of insurance and evidence of the payments of all

 

16.



--------------------------------------------------------------------------------

premiums therefor. All proceeds payable under any such policy shall, at the
option of Bank, be payable to Bank to be applied on account of the Obligations.

 

6.6 Accounts. As of the Closing Date and at all times thereafter, Borrowers
shall maintain, and shall cause each U.S. domestic Subsidiary to maintain, its
depository, operating, and investment accounts with Bank, Comerica Securities,
Inc., Munder Capital Management or an Affiliate of Bank approved by Bank, except
for disbursement accounts at Huntington Bank or its successors and assigns and
except that Borrower’s foreign Subsidiaries may maintain operating accounts at
foreign financial institutions.

 

6.7 Financial Covenants. Borrower shall at all times maintain the following
financial ratios and covenants:

 

(a) Minimum Cash. A balance of Cash at Bank and Cash at Bank’s Affiliates
covered by a control agreement of not less than $5,000,000.

 

(b) Fixed Charge Coverage. A ratio of (i) EBITDA minus Capitalized Expenditures
for the twelve (12) months immediately preceding the date of measurement to
(ii) scheduled principal payments plus total interest expense and income tax
expense for the twelve (12) months immediately preceding the date of
measurement, of at least (A) 1.25 to 1.00 at all times through February 28, 2006
and (B) 1.50 to 1.00 at all times thereafter.

 

(c) EBITDA. For each of the periods set forth below, an EBITDA of not less than
the corresponding amount:

 

Period

--------------------------------------------------------------------------------

   Minimum
EBITDA


--------------------------------------------------------------------------------

Quarter ending March 31, 2006

   $ 2,275,000

Quarter ending June 30, 2006

   $ 3,600,000

Quarter ending September 30, 2006

   $ 4,900,000

Quarter ending December 31, 2006

   $ 6,200,000

Quarter ending March 31, 2007

   $ 5,200,000

Quarter ending June 30, 2007

   $ 5,700,000

Quarter ending September 30, 2007

   $ 6,500,000

Each quarter thereafter

   $ 7,150,000

 

(d) Maximum Senior Debt to EBITDA. A Senior Debt to EBITDA Ratio of no more than
(i) 2.00 to 1.00 until September 30, 2007, and (ii) 1.50 to 1.00 beginning
September 30, 2007 and thereafter.

 

(e) Working Capital Requirements. A balance of Cash plus Accounts less Current
Liabilities less the current portion of deferred revenues of at least the
following amounts for each of the corresponding time periods:

 

Period

--------------------------------------------------------------------------------

   Covenant


--------------------------------------------------------------------------------

Quarter ending March 31, 2006

   $ 8,750,000

Quarter ending June 30, 2006

   $ 11,500,000

Quarter ending September 30, 2006

   $ 14,000,000

Quarter ending December 31, 2006

   $ 16,500,000

Quarter ending March 31, 2007

   $ 13,500,000

Quarter ending June 30, 2007

   $ 17,500,000

Quarter ending September 30, 2007

   $ 22,500,000

Each quarter thereafter

   $ 22,500,000

 

17.



--------------------------------------------------------------------------------

6.8 Intellectual Property Rights.

 

(a) Borrower will promptly notify Bank of Borrower’s filing of any application
or registrations of material intellectual property rights with the United States
Patent and Trademark Office or the United States Copyright Office in accordance
with Section 6.2(vii) above.

 

(b) Borrower shall execute and deliver such additional instruments and documents
from time to time as Bank shall reasonably request to perfect and maintain the
priority of Bank’s security interest in the Intellectual Property Collateral.
Except as disclosed in the Schedule, Borrower shall (i) protect, defend and
maintain the validity and enforceability of the Trademarks, Patents and
Copyrights, (ii) use commercially reasonable efforts to detect infringements of
the Trademarks, Patents and Copyrights and promptly advise Bank in writing of
material infringements detected, and (iii) not allow any material Trademarks,
Patents or Copyrights to be abandoned, forfeited or dedicated to the public
without the written consent of Bank, which shall not be unreasonably withheld.

 

(c) Bank may audit Borrower’s Intellectual Property Collateral to confirm
compliance with this Section, provided such audit may not occur more often than
twice per year, unless an Event of Default has occurred and is continuing. Bank
shall have the right, but not the obligation, to take, at Borrower’s sole
expense, any actions that Borrower is required under this Section to take but
which Borrower fails to take, after 15 days’ prior written notice to Borrower.
Borrower shall reimburse and indemnify Bank for all reasonable costs and
reasonable expenses incurred in the reasonable exercise of its rights under this
Section.

 

6.9 Additional Guaranties and Collateral Security. Each Borrower shall cause:

 

(a) each U.S. domestic Subsidiary of a Borrower not in existence on the Closing
Date or acquired by a Borrower after the Closing Date (a “New Subsidiary”), to
execute and deliver to Bank as soon as reasonably practicable and in any event
within ten (10) days after the formation, acquisition or change in status
thereof, an unconditional guaranty of the Obligations, along with a third party
security agreement and any other agreements, deliverables, or actions requested
by Bank in order for Bank to take and perfect a security interest in all such
New Subsidiary’s assets as security for such guaranty, each of which documents
shall be in form and substance satisfactory to Bank, along with any documents
requested by Bank to; and

 

(b) each owner of the Capital Stock of any such New Subsidiary to execute and
deliver promptly and in any event within three (3) days after the formation or
acquisition of such New Subsidiary such documents and share certificates as may
be requested by Bank in order for Bank to take and perfect a security interest
in the Capital Stock of the New Subsidiary (but only 65% of the voting stock of
any foreign subsidiary not treated as a disregarded entity under the IRC).

 

6.10 Landlord Waiver. Within 90 days of the Closing Date, Borrower shall use
commercially reasonable efforts to obtain and deliver landlord waivers from all
Persons from whom Borrower leases property on which any Collateral with a book
value in excess of $250,000 (when aggregated with all other Collateral at the
same location) or the books and records of the Borrowers is located, which
landlord waivers shall be in substantially the form agreed to between Bank and
Borrower. At any time hereafter that any Collateral with a book value in excess
of $250,000 (when aggregated with all other Collateral at the same location) or
the books and records of the Borrowers is located on any premises not owned by a
Borrower, use commercially reasonable efforts to obtain from the owner of such
property (or such other party which has leased such property to Borrower) a
landlord waiver, each of which landlord waivers shall be in substantially the
form agreed to between Bank and Borrower.

 

6.11 Co-Location Waiver. Within 90 days of the Closing Date, Borrower shall use
commercially reasonable efforts to obtain and deliver waivers from each of the
two third parties in Lynnwood, Washington and Dallas, Texas which have
possession of Borrower’s Equipment, which waivers shall be in substantially the
form agreed to between Bank and Borrower. At any time hereafter that any
Collateral with a book value in excess of $250,000 (when aggregated with all
other Collateral at the same location) or the books and records of the Borrowers
is held by a third party, Borrower shall use commercially reasonable efforts to
obtain from the owner of such property a waiver, each of which waivers shall be
in substantially the form agreed to between Bank and Borrower.

 

18.



--------------------------------------------------------------------------------

6.12 Lockbox. Borrower shall maintain a lockbox at Bank (the “Lockbox”) and
shall at all times thereafter, unless otherwise directed by Bank in writing,
cause all remittances made by an account debtor for any Accounts to be made to
the Lockbox, other than (i) remittances made to foreign affiliates,
(ii) remittances made to Huntington Bank by an account debtor in connection with
the disbursement accounts maintained by Borrower at Huntington Bank, and
(iii) remittances made by an account debtor directly to Borrower to ensure the
timely application of funds. Consistent with these requirements, and unless
otherwise directed by Bank in writing, all invoices and other instructions
submitted by Borrower to an account debtor relating to Account payments shall
designate the Lockbox as the place to which such payments shall be made.

 

6.13 Further Assurances. At any time and from time to time Borrower shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

  7. NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, so long as any credit hereunder shall
be available and until payment in full of the outstanding Obligations or for so
long as Bank may have any commitment to make any Credit Extensions, no Borrower
will do any of the following:

 

7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively, a “Transfer”), or permit any of its Subsidiaries to Transfer, all
or any part of its business or property, other than: (i) Transfers of Inventory
in the ordinary course of business; (ii) Transfers of non-exclusive licenses and
similar arrangements for the use of the property of Borrower or its Subsidiaries
in the ordinary course of business; (iii) Transfers of worn-out or obsolete
Equipment which was not financed by Bank; (iv) Permitted Investments; and
(v) other Transfers of Equipment the value of which Equipment does not in the
aggregate exceed $150,000 in any calendar year.

 

7.2 Change in Business; Change in Control or Executive Office. Engage in any
business, or permit any of its Subsidiaries to engage in any business, other
than the businesses currently engaged in by Borrower and any business
substantially similar or related thereto (or incidental thereto); or cease to
conduct business in the manner conducted by Borrower as of the Closing Date; or
suffer or permit a Change in Control; or without thirty (30) days prior written
notification to Bank, relocate its chief executive office or state of formation
or change its legal name; or without prior written notification to Bank, change
the date on which its fiscal year ends.

 

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except where (i) the cash consideration paid by Borrower and its
Subsidiaries in such transactions does not in the aggregate exceed $3,000,000
during any fiscal year, (ii) no Event of Default has occurred, is continuing or
would exist after giving effect to such transactions, (iii) such transactions do
not result in a Change in Control, (iv) a Borrower is the surviving entity (or,
in the case of a merger or acquisition involving a Subsidiary and not any
Borrower, such Subsidiary is the surviving entity), and (v) and Person acquired
by or merged into Borrower or a Subsidiary has positive cash flow at the closing
of such merger or acquisition transaction.

 

7.4 Indebtedness. Create, incur, assume or be or remain liable with respect to
any Indebtedness, or permit any Subsidiary so to do, other than Permitted
Indebtedness.

 

7.5 Encumbrances. Create, incur, assume or suffer to exist any Lien with respect
to any of its property, or assign or otherwise convey any right to receive
income, including the sale of any Accounts, or permit any of its Subsidiaries so
to do, except for Permitted Liens. Agree with any Person other than Bank not to
grant a security interest in, or otherwise encumber, any of its property, or
permit any Subsidiary to do so.

 

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
except that Borrower may (i) make dividends or

 

19.



--------------------------------------------------------------------------------

distributions payable solely in Borrower’s equity securities, (ii) repurchase
stock pursuant to stock repurchase agreements or programs as long as an Event of
Default does not exist prior to such repurchase or would not exist after giving
effect to such repurchase, and (iii) repurchase stock pursuant to stock
repurchase agreements or programs by the cancellation of indebtedness owed by
such former employees to Borrower regardless of whether an Event of Default
exists, provided that the aggregate consideration paid for all of the
transactions allowed in subsection (ii) and (iii) hereof does not exceed
$5,000,000 after the Closing Date.

 

7.7 Investments. Directly or indirectly acquire or own, or make any Investment
in or to any Person, or permit any of its U.S. domestic Subsidiaries so to do,
other than Permitted Investments; or, except as set forth in Section 6.6,
maintain or invest any of its property with a Person other than Bank or permit
any of its U.S. domestic Subsidiaries to do so unless such Person has entered
into an account control agreement with Bank in form and substance satisfactory
to Bank; or suffer or permit any Subsidiary to be a party to, or be bound by, an
agreement that restricts such U.S. domestic Subsidiary from paying dividends or
otherwise distributing property to Borrower.

 

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of Borrower except for
Permitted Investments and transactions that are in the ordinary course of
Borrower’s business, upon fair and reasonable terms that are no less favorable
to Borrower than would be obtained in an arm’s length transaction with a
non-affiliated Person.

 

7.9 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of-its U.S. domestic Subsidiaries to make any such payment, except in
compliance with the terms of such Subordinated Debt, or amend any provision
contained in any documentation relating to the Subordinated Debt without Bank’s
prior written consent, which shall not be unreasonably withheld.

 

7.10 Inventory and Equipment. Except as set forth in the Schedule, store the
Inventory or the Equipment with a bailee, warehouseman, or similar third party
unless the third party has been notified of Bank’s security interest and Bank
(a) has received an acknowledgment from the third party that it is holding or
will hold the Inventory or Equipment for Bank’s benefit or (b) is in possession
of the warehouse receipt, where negotiable, covering such Inventory or
Equipment. Except for Inventory sold in the ordinary course of business and
except for such other locations as Bank may approve in writing, Borrower shall
keep the Inventory and Equipment only at the location set forth in Section 10
and such other locations of which Borrower gives Bank prior written notice and
as to which Bank files a financing statement where needed to perfect its
security interest.

 

7.11 Compliance. Become an “investment company” or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose. Violate any law or regulation, which violation could have a Material
Adverse Effect, or a material adverse effect on the Collateral or the priority
of Bank’s Lien on the Collateral, or permit any of its Subsidiaries to do any of
the foregoing.

 

7.12 Negative Pledge Agreements. Permit the inclusion in any contract to which
it or a Subsidiary becomes a party of any provisions that could restrict or
invalidate the creation of a security interest in any of Borrower’s or such
Subsidiary’s property.

 

7.13 Capital Expenditures. Allow Borrowers’ Capitalized Expenditures, measured
on a consolidated basis, to exceed $11,000,000 for either of the fiscal years
ending September 30, 2005 or September 30, 2006. Minimum Capital Expenditure
levels shall be reset by Bank and Borrowers for each subsequent year.

 

7.14 Cash and Stock Earn-Out Payments. Make or attempt to make any payments
described in Section 2.8 of the Merger Agreement (the “Earn-Out Payments”)
without the prior written consent of Bank, provided that such consent shall not
be unreasonably withheld if (i) the stock portion of the Earn-Out Payments does
not exceed 570,000 shares of the common stock of Concur, (ii) the cash portion
of the Earn-Out Payments does not exceed $12,500,000, and (iii) Borrower has
demonstrated to Bank compliance with all covenants set forth herein both
immediately prior to and on a pro forma basis after the Earn-Out Payments are
made.

 

20.



--------------------------------------------------------------------------------

  8. EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrowers under this Agreement:

 

8.1 Payment Default. If Borrowers fail to pay, when due, any of the Obligations;

 

8.2 Covenant Default.

 

(a) If a Borrower fails to perform any obligation under Section 6.2 (other than
any obligation under Sections 6.2 (iv), (vi) or (vii)), Section 6.6, Section 6.7
or violates any of the covenants contained in Article 7 of this Agreement; or

 

(b) If a Borrower fails or neglects to perform, keep, or observe any other
material term, provision, condition, covenant, or agreement contained in this
Agreement, in any of the Loan Documents, or in any other present or future
agreement between a Borrower and Bank and as to any default under such other
term, provision, condition or covenant that can be cured, has failed to cure
such default within 10 days after a Borrower receives notice thereof or, if
Borrower would reasonably be expected to know about the default before the Bank
would, within 10 days after any Responsible Officer of a Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the 10 day period or cannot after diligent attempts by Borrowers be cured
within such 10 day period, and such default is likely to be cured within a
reasonable time, then Borrowers shall have an additional reasonable period
(which shall not in any case exceed 30 days) to attempt to cure such default,
and within such reasonable time period the failure to have cured such default
shall not be deemed an Event of Default but no Credit Extensions will be made;

 

8.3 Material Adverse Effect. If there occurs any circumstance or circumstances
that would reasonably be expected to have a Material Adverse Effect;

 

8.4 Attachment. If any material portion of a Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within ten (10) days, or if a Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of a
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any material part of a Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within ten (10) days after a Borrower receives notice thereof, provided that
none of the foregoing shall constitute an Event of Default where such action or
event is stayed or an adequate bond has been posted pending a good faith contest
by Borrowers (provided that no Credit Extensions will be required to be made
during such cure period);

 

8.5 Insolvency. If a Borrower becomes insolvent, or if an Insolvency Proceeding
is commenced by a Borrower, or if an Insolvency Proceeding is commenced against
a Borrower and is not dismissed or stayed within thirty (30) days (provided that
no Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

 

8.6 Other Agreements. If there is a default or other failure to perform in any
agreement to which a Borrower is a party or by which it is bound resulting in a
right by a third party or parties, whether or not exercised, to accelerate the
maturity of any Indebtedness in an amount in excess of Five Hundred Thousand
Dollars ($500,000) or which could have a Material Adverse Effect, provided that,
if any such default or failure to perform is waived by such third parties prior
to such time as Bank has begun exercising its remedies hereunder, the failure to
perform shall be waived for the purposes of this Section as well and shall not
constitute an Event of Default under this Agreement;

 

21.



--------------------------------------------------------------------------------

8.7 Judgments. If a judgment or judgments for the payment of money in an amount,
individually or in the aggregate, of at least $500,000 shall be rendered against
a Borrower and shall remain unsatisfied and unstayed for a period of ten
(10) days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of such judgment);

 

8.8 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document;

 

8.9 Guaranty. If any guaranty of all or a portion of the Obligations (a
“Guaranty”) ceases for any reason to be in full force and effect, or any
guarantor fails to perform any obligation under any Guaranty or a security
agreement securing any Guaranty (collectively, the “Guaranty Documents”), or any
event of default occurs under any Guaranty Document or any guarantor revokes or
purports to revoke a Guaranty, or any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
in any Guaranty Document or in any certificate delivered to Bank in connection
with any Guaranty Document, or if any of the circumstances described in Sections
8.3 through 8.8 occur with respect to any guarantor; or

 

8.10 Goodwill. If there is any impairment of goodwill in an amount greater than
$1,000,000 in the aggregate (excluding scheduled amortization changes).

 

  9. BANK’S RIGHTS AND REMEDIES.

 

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by each Borrower:

 

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5, all
Obligations shall become immediately due and payable without any action by
Bank);

 

(b) Cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement or under any other agreement between a Borrower and Bank;

 

(c) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 

(d) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Each Borrower
agrees to assemble the Collateral if Bank so requires, and to make the
Collateral available to Bank as Bank may designate. Each Borrower authorizes
Bank to enter the premises where the Collateral is located, to take and maintain
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which in Bank’s determination
appears to be prior or superior to its security interest and to pay all expenses
incurred in connection therewith. With respect to any of a Borrower’s owned
premises, such Borrower hereby grants Bank a license to enter into possession of
such premises and to occupy the same, without charge, in order to exercise any
of Bank’s rights or remedies provided herein, at law, in equity, or otherwise;

 

(e) Set off and apply to the Obligations any and all (i) balances and deposits
of a Borrower held by Bank, or (ii) indebtedness at any time owing to or for the
credit or the account of a Borrower held by Bank;

 

(f) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, each Borrower’s labels,
patents,

 

22.



--------------------------------------------------------------------------------

copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any property of a similar nature, as
it pertains to the Collateral, in completing production of, advertising for
sale, and selling any Collateral and, in connection with Bank’s exercise of its
rights under this Section 9.1, each Borrower’s rights under all licenses and all
franchise agreements shall inure to Bank’s benefit;

 

(g) Dispose of the Collateral by way of one or more contracts or transactions,
for cash or on terms, in such manner and at such places (including Borrowers’
premises) as Bank determines is commercially reasonable, and apply any proceeds
to the Obligations in whatever manner or order Bank deems appropriate. Bank may
sell the Collateral without giving any warranties as to the Collateral. Bank may
specifically disclaim any warranties of title or the like. This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral. If Bank sells any of the Collateral upon credit, Borrower
will be credited only with payments actually made by the purchaser, received by
Bank, and applied to the indebtedness of the purchaser. If the purchaser fails
to pay for the Collateral, Bank may resell the Collateral and Borrower shall be
credited with the proceeds of the sale;

 

(h) Bank may credit bid and purchase at any public sale;

 

(i) Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrower, any
guarantor or any other Person liable for any of the Obligations; and

 

(j) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrowers.

 

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, each Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as such Borrower’s
true and lawful attorney to: (a) send requests for verification of Accounts or
notify account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrower’s name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrower’s name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrower’s policies of insurance; (I) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable;
(g) to file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral; and (h) to
transfer the Intellectual Property Collateral into the name of Bank or a third
party to the extent permitted under the California Uniform Commercial Code
without the signature of a Borrower where permitted by law; provided Bank may
exercise such power of attorney to sign the name of Borrower on any of the
documents described in Section 4.2 regardless of whether an Event of Default has
occurred, including without limitation to modify, in its sole discretion, any
intellectual property security agreement entered into between Borrower and Batik
without first obtaining Borrower’s approval of or signature to such modification
by amending Exhibits A, B, and C, thereof, as appropriate, to include reference
to any right, title or interest in any Copyrights, Patents or Trademarks
acquired by Borrower after the execution hereof or to delete any reference to
any right, title or interest in any Copyrights, Patents or Trademarks in which
Borrower no longer has or claims to have any right, title or interest. The
appointment of Bank as each Borrower’s attorney in fact, and each and every one
of Bank’s rights and powers, being coupled with an interest, is irrevocable
until all of the Obligations under this Agreement have been fully repaid and
performed and Bank’s obligation to provide Credit Extensions hereunder is
terminated.

 

9.3 Accounts Collection. At any time during the term of this Agreement, Bank may
notify any Person owing funds to a Borrower of Bank’s security interest in such
funds and verify the amount of such Account. Each Borrower shall collect all
amounts owing to such Borrower for Bank, receive in trust all payments as Bank’s
trustee, and immediately deliver such payments to Bank in their original form as
received from the account debtor, with proper endorsements for deposit.

 

9.4 Bank Expenses. If a Borrower fails to pay any amounts or furnish any
required proof of payment due to third persons or entities, as required under
the terms of this Agreement, then Bank may do any or all

 

23.



--------------------------------------------------------------------------------

of the following after reasonable notice to Borrowers: (a) make payment of the
same or any part thereof; (b) set up such reserves under a loan facility in
Section 2.1 as Bank deems necessary to protect Bank from the exposure created by
such failure; or (c) obtain and maintain insurance policies of the type
discussed in Section 6.6 of this Agreement, and take any action with respect to
such policies as Bank deems prudent. Any amounts so paid or deposited by Bank
shall constitute Bank Expenses, shall be immediately due and payable, and shall
bear interest at the then applicable rate hereinabove provided, and shall be
secured by the Collateral. Any payments made by Bank shall not constitute an
agreement by Bank to make similar payments in the future or a waiver by Bank of
any Event of Default under this Agreement.

 

9.5 Shares.

 

(a) Borrowers recognize that Bank may be unable to effect a public sale of any
or all the Shares, by reason of certain prohibitions contained in federal
securities laws and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof. Each Borrower acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall be deemed to have been made in a commercially
reasonable manner. Bank shall be under no obligation to delay a sale of any of
the Shares for the period of time necessary to permit the issuer thereof to
register such securities for public sale under federal securities laws or under
applicable state securities laws, even if such issuer would agree to do so.

 

(b) Upon the occurrence of an Event of Default, Bank shall have the right to
exercise all such rights as a secured party under the California Uniform
Commercial Code as it, in its sole judgment, shall deem necessary or
appropriate, including without limitation the right to liquidate the Shares and
apply the proceeds thereof to reduce the Obligations.

 

(c) Effective only upon the occurrence and during the continuance of an Event of
Default, each Borrower hereby irrevocably appoints Bank (and any of Bank’s
designated officers, or employees) as such Borrower’s true and lawful attorney
to enforce such Borrower’s rights against any Subsidiary, including the right to
compel any Subsidiary to make payments or distributions owing to Borrowers.

 

9.6 Bank’s Liability for Collateral. Bank shall not in any way or manner be
liable or responsible for: (a) the safekeeping of the Collateral (provided that
all amounts deposited at Bank shall be safeguarded in the manner set forth in a
Borrower’s agreement with Bank concerning such depository accounts and in
accordance with applicable law); (b) any loss or damage thereto occurring or
arising in any manner or fashion from any cause; (c) any diminution in the value
thereof; or (d) any act or default of any carrier, warehouseman, bailee,
forwarding agency, or other person whomsoever. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrowers unless caused by
Bank’s gross negligence or willful misconduct.

 

9.7 No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other person liable for them and
Bank may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrowers. Each Borrower waives any right it may have to require Bank to pursue
any other Person for any of the Obligations.

 

9.8 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on a
Borrower’s part shall be deemed a continuing waiver. No delay by Bank shall
constitute a waiver, election, or acquiescence by it. No waiver by Bank shall be
effective unless made in a written document signed on behalf of Bank and then
shall be effective only in the specific instance and for the specific purpose
for which it was given.

 

9.9 Demand; Protest. Except as otherwise specified in this Agreement or other
written agreement between Bank and Borrowers, each Borrower waives demand,
protest, notice of protest, notice of default

 

24.



--------------------------------------------------------------------------------

or dishonor, notice of payment and nonpayment, notice of any default, nonpayment
at maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees at any time held by Bank
on which a Borrower may in any way be liable.

 

  10. NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrowers or to Bank, as the case may be, at its addresses set
forth below:

 

If to Borrowers:

   CONCUR TECHNOLOGIES, INC.      18400 NE Union Hill Road      Redmond, WA
98052      Attn: Legal Department      FAX: (425) 497-5930

If to Bank:

   Comerica Bank      75 E Trimble Road      Mail Code 4770      Inglewood, CA
90301      San Jose, CA 95131      FAX: (408) 556-5091

with a copy to:

   Comerica Bank      10500 NE 8th Street      Suite 1905      Bellevue, WA
98004      FAX: (425) 452-2510

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

  11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of California. THE
UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE,
BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE EXTENT PERMITTED
BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT)
WITH COUNSEL OF ITS, HIS OR HER CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THE
MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER DOCUMENT,
INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

 

  12. GENERAL PROVISIONS.

 

12.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties;
provided, however, that neither this Agreement nor any rights hereunder may be
assigned by a Borrower without Bank’s prior written consent, which consent may
be granted or withheld in Bank’s sole discretion, except as a result of a
transaction in which Captura merges with and into Concur. Bank shall have the
right without the consent of or notice to Borrowers to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder.

 

25.



--------------------------------------------------------------------------------

12.2 Indemnification. Each Borrower shall defend, indemnify and hold harmless
Bank and its officers, employees, and agents against: (a) all obligations,
demands, claims, and liabilities claimed or asserted by any other party in
connection with the transactions contemplated by this Agreement; and (b) all
losses or Bank Expenses in any way suffered, incurred, or paid by Bank as a
result of or in any way arising out of, following, or consequential to
transactions between Bank and a Borrower whether under this Agreement, or
otherwise (including without limitation reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

 

12.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.5 Amendments in Writing. Integration. Neither this Agreement nor the Loan
Documents can be amended or terminated orally. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties hereto with respect to the subject matter of this Agreement and the Loan
Documents, if any, are merged into this Agreement and the Loan Documents.

 

12.6 Effect of Amendment and Restatement. This Agreement is intended to and does
completely amend and restate, without novation, the Original Agreement. All
security interests granted under the Original Agreement are hereby confirmed and
ratified and shall continue to secure all Obligations under this Agreement.

 

12.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement.

 

12.8 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make Credit Extensions to
Borrowers. The obligations of each Borrower to indemnify Bank with respect to
the expenses, damages, losses, costs and liabilities described in Section 12.2
shall survive until all applicable statute of limitations periods with respect
to actions that may be brought against Bank have run.

 

12.9 Confidentiality. In handling any confidential information, Bank and all
employees and agents of Bank shall exercise the same degree of care that Bank
exercises with respect to its own proprietary information of the same types to
maintain the confidentiality of any non-public information thereby received or
received pursuant to this Agreement except that disclosure of such information
may be made (i) to the subsidiaries or Affiliates of Bank in connection with
their present or prospective business relations with a Borrower, (ii) to
prospective transferees or purchasers of any interest in the Loans, provided
that they have entered into a comparable confidentiality agreement in favor of
Borrowers and have delivered a copy to Borrowers, (iii) as required by law,
regulations, rule or order, subpoena, judicial order or similar order, (iv) as
may be required in connection with the examination, audit or similar
investigation of Bank and (v) as Bank may determine in connection with the
enforcement of any remedies hereunder. Confidential information hereunder shall
not include information that either: (a) is in the public domain or in the
knowledge or possession of Bank when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank through no fault of Bank; or (b) is
disclosed to Bank by a third party, provided Bank does not have actual knowledge
that such third party is prohibited from disclosing such information.

 

  13. CO-BORROWER PROVISIONS.

 

13.1 Co-Borrowers. Borrowers are jointly and severally liable for the
Obligations and Bank may proceed against one Borrower to enforce the Obligations
without waiving its right to proceed against the other Borrower. This Agreement
and the Loan Documents are a primary and original obligation of each Borrower
and

 

26.



--------------------------------------------------------------------------------

shall remain in effect notwithstanding future changes in conditions, including
any change of law or any invalidity or irregularity in the creation or
acquisition of any Obligations or in the execution or delivery of any agreement
between Bank and any Borrower. Each Borrower shall be liable for existing and
future Obligations as fully as if all of the Credit Extensions were advanced to
such Borrower. Bank may rely on any certificate or representation made by any
Borrower as made on behalf of, and binding on, all Borrowers, including without
limitation Advance Request Forms, Borrowing. Base Certificates and Compliance
Certificates. Each Borrower appoints each other Borrower as its agent with all
necessary power and authority to give and receive notices, certificates or
demands for and on behalf of both Borrowers, to act as disbursing agent for
receipt of any Advances on behalf of each Borrower and to apply to Bank on
behalf of each Borrower for Advances, any waivers and any consents. This
authorization cannot be revoked, and Bank need not inquire as to one Borrower’s
authority to act for or on behalf of another Borrower.

 

13.2 Subrogation and Similar Rights. Notwithstanding any other provision of this
Agreement or any other Loan Document, each Borrower irrevocably covenants, until
all obligations are paid in full and Bank has no further obligation to make
Credit Extensions to Borrower, not to exercise any rights that it may have at
law or in equity (including, without limitation, any law subrogating the
Borrower to the rights of Bank under the Loan Documents) to seek contribution,
indemnification, or any other form of reimbursement from any other Borrower, or
any other Person now or hereafter primarily or secondarily liable for any of the
Obligations, for any payment made by the Borrower with respect to the
Obligations in connection with the Loan Documents or otherwise and all rights
that it might have to benefit from, or to participate in, any security for the
Obligations as a result of any payment made by the Borrower with respect to the
Obligations in connection with the Loan Documents or otherwise. Any agreement
providing for indemnification, reimbursement or any other arrangement prohibited
under this Section shall be null and void. If any payment is made to a Borrower
in contravention of this Section, such Borrower shall hold such payment in
Captura for Bank and such payment shall be promptly delivered to Bank for
application to the Obligations, whether matured or unmatured.

 

13.3 Waivers of Notice. Each Borrower waives, to the extent permitted by law,
notice of acceptance hereof; notice of the existence, creation or acquisition of
any of the Obligations; notice of an Event of Default except as set forth
herein; notice of the amount of the Obligations outstanding at any time; notice
of any adverse change in the financial condition of any other Borrower or of any
other fact that might increase the Borrower’s risk; presentment for payment;
demand; protest and notice thereof as to any instrument; and all other notices
and demands to which the Borrower would otherwise be entitled by virtue of being
a co-borrower or a surety. Each Borrower waives any defense arising from any
defense of any other Borrower, or by reason of the cessation from any cause
whatsoever of the liability of any other Borrower. Bank’s failure at any time to
requite strict performance by any Borrower of any provision of the Loan
Documents shall not waive, alter or diminish any right of Bank thereafter to
demand strict compliance and performance therewith. Nothing contained herein
shall prevent Bank from foreclosing on the Lien of any deed of trust, mortgage
or other security instrument, or exercising any rights available thereunder, and
the exercise of any such rights shall not constitute a legal or equitable
discharge of any Borrower. Each Borrower also waives any defense arising from
any act or omission of Bank that changes the scope of the Borrower’s risks
hereunder. Each Borrower hereby waives any right to assert against Bank any
defense (legal or equitable), setoff, counterclaim, or claims that such Borrower
individually may now or hereafter have against another Borrower or any other
Person liable to Bank with respect to the Obligations in any manner or
whatsoever.

 

13.4 Subrogation Defenses. Until all Obligations are paid in full and Bank has
no further obligation to make Credit Extensions to Borrower, each Borrower
hereby covenants not to assert any defense based on impairment or destruction of
its subrogation or other rights against any other Borrower and covenants not to
assert any benefits which might otherwise be available to it under California
Civil Code Sections 2809, 2810, 2819, 2839, 2845, 2848, 2849, 2850, 2899, and
3433 and California Code of Civil Procedure Sections 580a, 580b, 5800 and 726,
as those statutory provisions are now in effect and hereafter amended, and under
any other similar statutes now and hereafter in effect.

 

13.5 Right to Settle, Release.

 

(a) The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person

 

27.



--------------------------------------------------------------------------------

or secured by other property, or (ii) any release or unenforceability, whether
partial or total, of rights, if any, which Bank may now or hereafter have
against any other Person, including another Borrower, or property with respect
to any of the Obligations.

 

(b) Without notice to any given Borrower and without affecting the liability of
any given Borrower hereunder, Bank may (i) compromise, settle, renew, extend the
time for payment, change the manner or terms of payment, discharge the
performance of, decline to enforce, or release all or any of the Obligations
with respect to any other Borrower by written agreement with such other
Borrower, (ii) grant other indulgences to another Borrower in respect of the
Obligations, (iii) modify in any manner any documents relating to the
Obligations with respect to any other Borrower by written agreement with such
other Borrower, (iv) release, surrender or exchange any deposits or other
property securing the Obligations, whether pledged by a Borrower or any other
Person, or (v) compromise, settle, renew, or extend the time for payment,
discharge the performance of, decline to enforce, or release all or any
obligations of any guarantor, endorser or other Person who is now or may
hereafter be liable with respect to any of the Obligations.

 

13.6 Subordination. All indebtedness of a Borrower now or hereafter arising held
by another Borrower, except as disclosed in the attached Schedule, is
subordinated to the Obligations and the Borrower holding the indebtedness shall
take all actions reasonably requested by Bank to effect, to enforce and to give
notice of such subordination.

 

  14. REFERENCE PROVISION.

 

14.1 In the event the Jury Trial Waiver set forth above is not enforceable, the
parties elect to proceed under this Judicial Reference Provision.

 

14.2 With the exception of the items specified in clause (c), below, any
controversy, dispute or claim (each, a “Claim”) between the parties arising out
of or relating to this Agreement or any other document, instrument or agreement
between the undersigned parties (collectively in this Section, the “Comerica
Documents”), will be resolved by a reference proceeding in California in
accordance with the provisions of Sections 638 et seq. of the California Code of
Civil Procedure (“CCP”), or their successor sections, which shall constitute the
exclusive remedy for the resolution of any Claim, including whether the Claim is
subject to the reference proceeding. Except as otherwise provided in the
Comerica Documents, venue for the reference proceeding will be in the state or
federal court in the county or district where the real property involved in the
action, if any, is located or in the state or federal court in the county or
district where venue is otherwise appropriate under applicable law (the
“Court”).

 

14.3 The matters that shall not be subject to a reference are the following:
(i) nonjudicial foreclosure of any security interests in real or personal
property, (ii) exercise of self-help remedies (including, without limitation,
set-off), (iii) appointment of a receiver and (iv) temporary, provisional or
ancillary remedies (including, without limitation, writs of attachment, writs of
possession, temporary restraining orders or preliminary injunctions). This
reference provision does not limit the right of any party to exercise or oppose
any of the rights and remedies described in clauses (i) and (ii) or to seek or
oppose from a court of competent jurisdiction any of the items described in
clauses (iii) and (iv). The exercise of, or opposition to, any of those items
does not waive the right of any party to a reference pursuant to this reference
provision as provided herein.

 

14.4 The referee shall be a retired judge or justice selected by mutual written
agreement of the parties. If the parties do not agree within ten (10) days of a
written request to do so by any party, then, upon request of any party, the
referee shall be selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative).

 

14.5 The parties agree that time is of the essence in conducting the reference
proceedings. Accordingly, the referee shall be requested, subject to change in
the time periods specified herein for good cause shown, to (i) set the matter
for a status and trial-setting conference within fifteen (15) days after the
date of selection of the referee, (ii) if practicable, try all issues of law or
fact within one hundred twenty (120) days after the date of

 

28.



--------------------------------------------------------------------------------

the conference and (iii) report a statement of decision within twenty (20) days
after the matter has been submitted for decision.

 

14.6 The referee will have power to expand or limit the amount and duration of
discovery. The referee may set or extend discovery deadlines or cutoffs for good
cause, including a party’s failure to provide requested discovery for any reason
whatsoever. Unless otherwise ordered based upon good cause shown, no party shall
be entitled to “priority” in conducting discovery, depositions may be taken by
either party upon seven (7) days written notice, and all other discovery shall
be responded to within fifteen (15) days after service. All disputes relating to
discovery which cannot be resolved by the parties shall be submitted to the
referee whose decision shall be final and binding.

 

14.7 Except as expressly set forth herein, the referee shall determine the
manner in which the reference proceeding is conducted including the time and
place of hearings, the order of presentation of evidence, and all other
questions that arise with respect to the course of the reference proceeding. All
proceedings and hearings conducted before the referee, except for trial, shall
be conducted without a court reporter, except that when any party so requests, a
court reporter will be used at any hearing conducted before the referee, and the
referee will be provided a courtesy copy of the transcript. The party making
such a request shall have the obligation to arrange for and pay the court
reporter. Subject to the referee’s power to award costs to the prevailing party,
the parties will equally share the cost of the referee and the court reporter at
trial.

 

14.8 The referee shall be required to determine all issues in accordance with
existing case law and the statutory laws of the State of California. The rules
of evidence applicable to proceedings at law in the State of California will be
applicable to the reference proceeding. The referee shall be empowered to enter
equitable as well as legal relief, enter equitable orders that will be binding
on the parties and rule on any motion which would be authorized in a court
proceeding, including without limitation motions for summary judgment or summary
adjudication. The referee shall issue a decision at the close of the reference
proceeding which disposes of all claims of the parties that are the subject of
the reference. Pursuant to CCP § 644, such decision shall be entered by the
Court as a judgment or an order in the same manner as if the action had been
tried by the Court and any such decision will be final, binding and conclusive.
The parties reserve the right to appeal from the final judgment or order or from
any appealable decision or order entered by the referee. The parties reserve the
right to findings of fact, conclusions of laws, a written statement of decision,
and the right to move for a new trial or a different judgment, which new trial,
if granted, is also to be a reference proceeding under this provision.

 

14.9 If the enabling legislation which provides for appointment of a referee is
repealed (and no successor statute is enacted), any dispute between the parties
that would otherwise be determined by reference procedure will be resolved and
determined by arbitration. The arbitration will be conducted by a retired judge
or justice, in accordance with the California Arbitration Act §1280 through
§1294.2 of the CCP as amended from time to time. The limitations with respect to
discovery set forth above shall apply to any such arbitration proceeding.

 

14.10 THE PARTIES RECOGNIZE AND AGREE THAT ALL CONTROVERSIES, DISPUTES AND
CLAIMS RESOLVED UNDER THIS REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND
NOT BY A JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH
COUNSEL OF ITS, HIS OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND
FOR THE MUTUAL BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL
APPLY TO ANY CONTROVERSY, DISPUTE OR CLAIM BETWEEN OR AMONG THEM ARISING OUT OF
OR IN ANY WAY RELATED TO, THIS AGREEMENT OR THE OTHER COMERICA DOCUMENTS.

 

29.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

CONCUR TECHNOLOGIES, INC. By:   /s/ John F. Adair

Title:

  Chief Financial Officer OUTTASK LLC By:   /s/ Kyle R. Sugamele

Title:

  President CAPTURA SOFTWARE, INC. By:   /s/ John F. Adair

Title:

  Chief Financial Officer COMERICA BANK By:   /s/ Holly Dungan

Title:

   

 

30.